                                                                                                                ~ILED
AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                        of I

                                                                                                                 JAN 15 2019
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA                         C:-:LE~R::-:K-u-::-S-D-IS_TR_l_C_rc_o_u,...JRT
                                                                                                   SOUTHEF1N DISTRICT OF CALIFORNIA
                                                                                                   BY                  """.\;                  DEPUTY
                     United States of America                              JUDGMENT IN A CRIMINAL •                              A    •
                                                                            (For Offenses Committed On or After November I, 1987)
                                v.

                           Martin Mendoza                                   Case Number: 3:19-mj-20132-LL
                                                                             ___.,
                                                                           Benjamin B. Kington
                                                                           Defendant's Attorney


REGISTRATION NO. 82249298

THE DEFENDANT:
 [:gj pleaded guilty to count( s) 1 of Complaint
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 0 was found guilty to count(s)
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                           Count Nnmber(s)
8: 1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                 1


  D The defendant has been found not guilty on count( s)                 ~~~~~~~~~~~~~~~~~~~




  D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of:
                                               TIME SERVED

  [:g] Assessment: $10 WAIVED         [:g] Fine: WAIVED
  [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                     charged in case _ _ .

      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Monday, January 14, 2019
                                                                          Date of Imposition of Sentence



                                                                          H<£liLgt~LOCK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                       3:19-mj-20132-LL
